August 31, 2006

Mr. William Espinoza Pena
TDCJ #619877
French M. Robertson Unit
12071 F.M. 3522
Abilene, TX 79601

Ms. Kimberly L. Fuchs
Texas Attorney General Office
PO Box 12548
Austin, TX 78711-2548
Mr. David W. McDowell
Beto Unit 1
P.O. Box 128
Tennessee Colony, TX 75880

RE:   Case Number:  05-0546
      Court of Appeals Number:  12-05-00116-CV
      Trial Court Number:  XXX-XX-XXXX

Style:      WILLIAM ESPINOZA PEÑA
      v.
      DAVID MCDOWELL, INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed per curiam opinion and judgment in  the
above-referenced cause.  Pursuant to Texas Rule of  Appellate  Procedure  59.1,  after  granting  the
petition for review and without hearing oral argument, the  Court  reverses  the  court  of  appeals’
judgment and remands the case to  that  court.   The  Motion  for  Temporary  Restraining  Order  and
Preliminary Injunction and all Petitioner’s Motions to  Take  Judicial  Notice  in  the  Interest  of
Justice are denied.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc: |Ms. Janice Staples  |
|    |Ms. Cathy S. Lusk   |